*421The opinion of the court was delivered by
Horton, C. J.:
In March 1868, John George proved that he had the preference of purchase to the la,nds in dispute, under article 17 of the treaty of 19th July 1866, between the United States and the Cherokee Indians, at its appraised value, and a certificate was executed to him, by the commissioners of appraisal appointed by the Secretary of the Interior, of their reception from him “ of his declaration of intention to purchase the lands, and that he had filed the required proof in support of the same.” Thereafter* said commissioners made a second and other allowance and award of said lands to Jane Phillips, under article 19 of the treaty, and a patent was issued to her for the lands by the United States. George alleges in his petition, that Phillips was not entitled -to said lands under article 19, or under any other provision of the treaty; that she obtained the award through partiality, corruption and bribery of the commissioners, and upon false testimony; that the award was arbitrarily approved by the secretary, and that Phillips held the lands in trust for George. The petition asks that Phillips be ordered to convey the land in question to George, or in case of refusal, that the decree should stand as a conveyance, etc. The petition does not state that George,had ever paid for the land, or offered to pay for the same; and it also fails to set forth the proceedings had by him to appeal from the award and allowance of the lands to Phillips, excepting as it states that “he (George) took steps at Washington City to contest before the proper authorities the right of said Phillips to said lands, and to establish his own, when the Secretary of the Interior instructed the land commissioner to adopt the report of the said commissioners as conclusive, and not to regard or listen to adverse claimants.” A demurrer was filed to the petition, as to the jurisdiction of the court of the subject-matter of the action, and that sufficient facts were not stated to constitute a cause of action. The demurrer was overruled, and judgment en*422tered for George, as prayed for. We are called upon by Phillips to review the action of the court below.
In Garland v. Wynn, 20 How. 6, the general rule is well stated to be, “that where several parties set up conflicting claims to property, with which a special tribunal may deal, as between one party and the government, regardless of the rights of others, the latter may come into the ordinary courts of justice, and litigate the conflicting claims.” It seems also well settled that persons who obtain patents by a suppression of a part of the facts in a case, or through fraud, corruption and bribery of the officials of the United States, will not be permitted, when their claims are questioned' in courts of equity, to derive any benefit thereby, and such patents will inure to the parties entitled to recover the lands. Comegys v. Vasse, 1 Peters, 212; Lytle v. The State of Arkansas, 9 How. 328; Cunningham v. Ashley, 14 How. 377; Barnard v. Ashley, 18 How. 44; Garland v. Wynn, 20 How. 6; Lytle v. The State of Arkansas, 22 How. 202. If George had filed a sufficient petition in the court below, he would have‘been entitled to the judgment decreeing him the land.
We pass to consider the question presented, whether the petition “states facts sufficient to constitute a cause of action.” Under the treaty, no person can obtain title to any of the lands ceded to the United States, until a sum of money is paid therefor, except certain Cherokee Indians are entitled to head-rights under article 19. If George had complied in every other respect with the provisions of article 17, except paying or offering to pay for the lands named, he would not have been entitled to receive a patent. The averments that “he is willing and hereby offers to pay to Phillips, or to any other person or party the appraised value, or such other sum or sums as the court may direct, and do all other things in the premises enjoined by equity and good conscience,” show no payment or offer of payment to the • United States. The allegation that Phillips has paid $2.50 per acre, the appraised value of the land, does not help the *423matter, because if the land was patented to her under article 19, the payment was voluntary, and without being required by the treaty; indeed, unauthorized' by law. If the patent was issued to Phillips under article 19, the officers could not legally have accepted any sum of money from her therefor. Article 19’ prescribes that “All Cherokees, being heads of families, residing at the date of the ratification of this treaty on any of the lands herein ceded, * * * if he shall elect to remain on the land now occupied by him, shall be entitled to receive a patent from the United States in fee simple for three hundred and twenty acres of land, to include his improvements ; and thereupon he and his family shall cease to be members of. the nation.” Again, before relief could have been granted to George in the district court, he must certainly have shown in his petition that his remedy before the officers provided for the express purpose of. passing upon such questions had been exhausted, and that he had not been guilty of laches. The allegations in the petition as to the proceedings to dispute the award of the commissioners, are not merely indefinite and uncertain, but fail to set forth what action was had. It is true, the petition states that George “took steps to contest the right of Phillips to the lands before the proper authorities.” But when, and how, said steps were taken, is not averred. It is not shown whether these proceedings were had before, or after, the issuance of the patent; nor does the petition affirmatively state that the rules and regulations prescribed by the Secretary of the Interior,, under the authority of the treaty, were complied with. We do not mean t,o say that George was obliged to do any useless or unnecessary thing; but he should have set forth the acts done by him, after the issuance to him of the certificate by the commissioners, so that the court could have ascertained upon what papers or matter presented the Secretary arbitrarily acted, and when such authority was exercised. The only power seemingly granted to the commissioners of appraisal by the treaty, is the right to appraise the property *424mentioned therein. The other acts performed by them must have been under the regulations .of the Secretary of the Interior. They did not have the full authority of the local land officers of the United States. We therefore conclude the petition is fatally defective; that the demurrer thereto should have been sustained for want of sufficient facts to constitute any cause of action, and that the court below erred in rendering judgment in the case. *
The judgment must be reversed.
All the Justices concurring.'’

[*Tms case was brouglit to this court June 9th. 1875, almost three years after final judgment in the court below. In May 1876, defendant in error moved to dismiss the petition in error for failure of plaintiff in error to comply with Bule 11, (13 Kas. 7.) This motion was overruled. This opinion was filed January 17th 1877. And thereupon Messrs. MeComas & MeKeighan, counsel for George, defendant in error, filed a motion for a rehearing, and for a dismissal of the petition in error, alleging, first, that neither George nor his counsel had been advised and did not know that his former motion to dismiss had been overruled; second, that after the decision and judgment of the district court, and on the 20th of December 1872, and within the time limited by said judgment, he (George) paid to the clerk of the Cherokee district court, for the use and benefit of Mrs',Phillips, $300, as required by the district court, (statement of case, cunte, p.420,) and that Mrs. Phillips, subsequently, on the 25th of August 1874, (and before bringing the case to this court,) by her attorney-in-fact, L. T. S., had accepted said money so paid, thereby accepting the judgment and decree of the district court as final and conclusive. These facts were duly proven by affidavit, and on proper notice being given to Phillips, and upon the payment of the costs in this court, the judgment of reversal was set aside, and a rehearing was granted. And thereupon, on motion of George, and in accordance with the decision in Babbitt v. Corby, 13 Kas. 612, and Hoffmire v. Holcomb, ante, p. 378, the petition in error herein was dismissed.—Bepoeter.]